UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05346) Exact name of registrant as specified in charter: Putnam Variable Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: December 31, 2009 Date of reporting period: January 1, 2009  June 30, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam VT The George Putnam Fund of Boston Investment objective Balanced investment composed of a well-diversified portfolio of stocks and bonds producing capital growth and current income Net asset value June 30, 2009 Class IA: $5.98 Class IB: $5.96 Performance summary Total return at net asset value (as of 6/30/09) Class IA shares* Class IB shares* 6 months 10.24% 9.95% 1 year 26.59 26.83 5 years 17.53 18.63 Annualized 3.78 4.04 10 years 6.19 8.43 Annualized 0.64 0.88 Life 3.11 0.64 Annualized 0.27 0.06 During portions of the periods shown, the fund limited expenses, without which returns would have been lower. * Class inception date: April 30, 1998. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would be lower. To obtain the most recent month-end performance for the Putnam subaccounts, visit www.putnam.com. Report from your funds managers The past six months were an especially volatile time for nearly all types of investors. At the beginning of the period, the recession in the United States made investors extremely risk-adverse, and the stock market continued its precipitous decline, reaching lows not seen in over a decade, as measured by the S&P 500 Index. In early March, however, the market underwent a complete reversal, with investors seeking out some of the riskiest segments, and stocks mounting a significant rally. Likewise, fixed-income markets, after a difficult first three months, stabilized in the second quarter as liquidity improved and spread sectors (bond sectors that trade at yields above those of Treasuries) outperformed Treasuries. In this environment, Putnam VT The George Putnam Fund of Bostons class IA shares returned 10.24% at net asset value for the six-month period ended June 30, 2009. During the period, the equity portion of the fund did well compared to the stock market as a whole, but the funds fixed-income holdings performed even better versus the broad-based bond market. Within fixed income, collateralized mortgage obligations (CMOs) continued to bounce back as capital markets recovered, while the funds focus on interest-only cash flows proved beneficial amid slower-than-projected rates of prepayment. A short-duration stance in term-structure positioning aided returns as interest rates rose and the yield curve steepened. Within commercial mortgage-backed securities, the fund remained focused on shorter-dated AAA-rated assets with minimal fundamental credit risk. These strategies all generally benefited performance. Within equities, the funds overweight position in technology stocks helped performance. Management identified a number of strong franchises at attractive valuations that offered better balance sheets than many other sectors of the market. An overweight position in health care also boosted returns. Management found the sector offered attractive valuations, strong balance sheets, and good yields, in addition to providing stable revenue streams and relative stability in an uncertain economic environment. Solid stock selection was the main driver of outperformance in health care. Poor stock selection in communication services, on the other hand, detracted from returns. Goldman Sachs and TJX Companies were two top performers. In September 2008, Goldman Sachs  along with Morgan Stanley, the only other surviving Wall Street investment bank  filed with the federal government to transform itself into a commercial bank holding company. The stock sold off, but the companys most recent earnings have shown dramatic improvement. With TJX, management has believed for some time that during the recession discount retailers represented an attractive opportunity. When shares of TJX dropped dramatically in the fourth quarter of 2008, management took this as a buying opportunity and added a significant position in the stock. The funds exposure helped performance when shares later rallied. Two of the biggest detractors  Ford and Sprint-Nextel  traded at extremely depressed valuations early in the year, and the funds lack of exposure during their subsequent rallies hurt. Management believes the euphoric rally experienced in the second quarter is not sustainable and a slow recovery is more probable. Management remains cautious and continues to favor defensive sectors, such as health care, consumer staples, and technology. Consider these risks before you invest: The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. The use of derivatives involves special risks and may result in losses. The fund may have a significant portion of its holdings in bonds. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Value investing seeks underpriced stocks, but there is no guarantee that a stocks price will rise. Current and future portfolio holdings are subject to risk. 2 Putnam VT The George Putnam Fund of Boston Your funds managers David Calabro is a Portfolio Manager at Putnam. He joined Putnam in 2008 and has been in the investment industry since 1982. Raman Srivastava is a Portfolio Construction Specialist at Putnam. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1997. Your funds managers may also manage other accounts managed by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust or other accounts advised by Putnam Management or an affiliate. Reflects equity holdings and cash only. Portfolio composition will vary over time. Allocations represented as a percentage of portfolio market value. Due to rounding, percentages may not equal 100%. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the use of different classifications of securities for presentation purposes. Information is as of 6/30/09 and may not reflect trades entered into on that date. Understanding your VT funds expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. During all or a portion of the period, the fund limited its expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads), which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your funds prospectus or talk to your financial representative. Review your VT funds expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2009, to June 30, 2009. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your funds expenses with those of other funds The two right-hand columns of the table show your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value of Expenses and value for a $1,000 investment, a $1,000 investment, assuming a hypothetical assuming actual returns 5% annualized return for the 6 months ended for the 6 months ended 6/30/09 6/30/09 VT The George Putnam Fund of Boston Class IA Class IB Class IA Class IB Expenses paid per $1,000* $5.42 $6.72 $5.21 $6.46 Ending value (after expenses) $1,102.40 $1,099.50 $1,019.64 $1,018.40 Annualized expense ratio 1.04% 1.29% 1.04% 1.29% * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/09. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year.  Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.13% of average net assets for the six months ended June 30, 2009. Putnam VT The George Putnam Fund of Boston 3 The funds portfolio 6/30/09 (Unaudited) COMMON STOCKS (57.0%)* Shares Value Basic materials (1.7%) Alcoa, Inc. 27,900 $288,207 Dow Chemical Co. (The) 12,900 208,206 E.I. du Pont de Nemours & Co. 27,400 701,988 Nucor Corp. 22,700 1,008,561 Potash Corp. of Saskatchewan, Inc. (Canada) 2,300 214,015 PPG Industries, Inc. 17,300 759,470 Weyerhaeuser Co. 9,500 289,085 3,469,532 Capital goods (3.3%) Avery Dennison Corp. 8,300 213,144 Boeing Co. (The) 7,150 303,875 Caterpillar, Inc. 22,500 743,400 Deere (John) & Co. 9,500 379,525 Emerson Electric Co. 12,600 408,240 Lockheed Martin Corp. 29,700 2,395,305 Northrop Grumman Corp. 5,300 242,104 Parker-Hannifin Corp. 12,800 549,888 Raytheon Co. 12,400 550,932 United Technologies Corp. 22,000 1,143,120 6,929,533 Communication services (4.1%) AT&T, Inc. 126,600 3,144,744 Comcast Corp. Class A 60,800 880,992 DIRECTV Group, Inc. (The)  18,700 462,077 DISH Network Corp. Class A  14,100 228,561 Motorola, Inc. 40,700 269,841 Telefonica SA ADR (Spain) 3,100 210,459 Verizon Communications, Inc. 89,340 2,745,418 Vodafone Group PLC ADR (United Kingdom) 33,000 643,170 8,585,262 Conglomerates (1.7%) 3M Co. 12,100 727,210 General Electric Co. 177,600 2,081,472 Honeywell International, Inc. 21,600 678,240 3,486,922 Consumer cyclicals (3.6%) D.R. Horton, Inc. 14,700 137,592 Gap, Inc. (The) 25,900 424,760 Home Depot, Inc. (The) 51,800 1,224,034 Lowes Cos., Inc. 36,200 702,642 Marriott International, Inc. Class A 10,940 241,451 Staples, Inc. 18,100 365,077 Target Corp. 5,200 205,244 TJX Cos., Inc. (The) 49,800 1,566,708 Viacom, Inc. Class B  31,500 715,050 Wal-Mart Stores, Inc. 15,000 726,600 Walt Disney Co. (The) 44,100 1,028,853 Whirlpool Corp. 3,500 148,960 7,486,971 Consumer staples (6.5%) Clorox Co. 20,900 1,166,847 Coca-Cola Co. (The) 2,700 129,573 CVS Caremark Corp. 47,900 1,526,573 General Mills, Inc. 23,000 1,288,460 Kimberly-Clark Corp. 23,800 1,247,834 Kraft Foods, Inc. Class A 53,102 1,345,605 Kroger Co. 57,900 1,276,695 COMMON STOCKS (57.0%)* cont. Shares Value Consumer staples cont. Lorillard, Inc. 4,300 $291,411 Newell Rubbermaid, Inc. 86,500 900,465 Philip Morris International, Inc. 59,780 2,607,604 Procter & Gamble Co. (The) 22,800 1,165,080 SYSCO Corp. 14,700 330,456 Yum! Brands, Inc. 7,300 243,382 13,519,985 Energy (8.2%) Chevron Corp. 64,100 4,246,625 ConocoPhillips 20,900 879,054 Devon Energy Corp. 7,300 397,850 EOG Resources, Inc. 5,700 387,144 Exxon Mobil Corp. 72,200 5,047,502 Hess Corp. 5,300 284,875 Marathon Oil Corp. 39,500 1,190,135 Noble Corp. 17,000 514,250 Occidental Petroleum Corp. 24,500 1,612,345 Total SA ADR (France) 39,000 2,114,970 Weatherford International, Ltd.  19,300 377,508 17,052,258 Financials (11.0%) ACE, Ltd. 22,200 981,906 Allstate Corp. (The) 19,700 480,680 Bank of America Corp. 104,730 1,382,436 Bank of New York Mellon Corp. (The) 43,400 1,272,054 Chubb Corp. (The) 35,100 1,399,788 Digital Realty Trust, Inc. R 8,200 293,970 Equity Residential Properties Trust R 12,752 283,477 Everest Re Group, Ltd. 7,400 529,618 Goldman Sachs Group, Inc. (The) 15,080 2,223,395 JPMorgan Chase & Co. 123,900 4,226,229 Marsh & McLennan Cos., Inc. 12,800 257,664 MetLife, Inc. 28,500 855,285 Morgan Stanley 58,450 1,666,410 PNC Financial Services Group, Inc. 22,000 853,820 RenaissanceRe Holdings, Ltd. 12,500 581,750 Simon Property Group, Inc. R 6,848 352,193 SunTrust Banks, Inc. 16,500 271,425 T. Rowe Price Group, Inc. 6,200 258,354 Travelers Cos., Inc. (The) 40,300 1,653,912 U.S. Bancorp 12,400 222,208 Wells Fargo & Co. 122,000 2,959,720 23,006,294 Health care (9.5%) Abbott Laboratories 7,100 333,984 AmerisourceBergen Corp. 14,400 255,456 Amgen, Inc.  13,600 719,984 Baxter International, Inc. 13,300 704,368 Boston Scientific Corp.  97,700 990,678 Bristol-Myers Squibb Co. 26,400 536,184 Covidien PLC (Ireland) 32,925 1,232,712 Genzyme Corp.  2,800 155,876 Hospira, Inc.  48,200 1,856,664 Johnson & Johnson 50,700 2,879,760 McKesson Corp. 32,600 1,434,400 Medtronic, Inc. 12,300 429,147 Merck & Co., Inc. 48,400 1,353,264 Pfizer, Inc. 212,800 3,192,000 4 Putnam VT The George Putnam Fund of Boston COMMON STOCKS (57.0%)* cont. Shares Value Health care cont. UnitedHealth Group, Inc. 7,600 $189,848 WellPoint, Inc.  25,500 1,297,695 Wyeth 49,700 2,255,883 19,817,903 Technology (3.5%) Applied Materials, Inc. 23,500 257,795 Atmel Corp.  158,100 589,713 Cisco Systems, Inc.  34,600 644,944 Electronic Arts, Inc.  15,000 325,800 EMC Corp.  69,600 911,760 IBM Corp. 5,500 574,310 Intel Corp. 11,800 195,290 Microsoft Corp. 60,600 1,440,462 Nokia OYJ ADR (Finland) 39,600 577,368 Oracle Corp. 19,000 406,980 Texas Instruments, Inc. 37,400 796,620 Yahoo!, Inc.  39,300 615,438 7,336,480 Transportation (0.7%) Burlington Northern Santa Fe Corp. 11,200 823,648 United Parcel Service, Inc. Class B 10,400 519,896 1,343,544 Utilities and power (3.2%) American Electric Power Co., Inc. 18,500 534,465 Dominion Resources, Inc. 8,100 270,702 Duke Energy Corp. 20,700 302,013 Edison International 42,500 1,337,050 Entergy Corp. 18,020 1,396,910 Exelon Corp. 8,900 455,769 FPL Group, Inc. 9,900 562,914 Great Plains Energy, Inc. 5,000 77,750 PG&E Corp. 36,140 1,389,222 Wisconsin Energy Corp. 10,100 411,171 6,737,966 Total common stocks (cost $122,886,444) $118,772,650 U. S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (9.2%)* amount Value U. S. Government Guaranteed Mortgage Obligations (4.9%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, TBA, July 1, 2039 $4,000,000 $4,235,625 4 1/2s, TBA, July 1, 2039 6,000,000 5,986,875 10,222,500 U. S. Government Agency Mortgage Obligations (4.3%) Federal National Mortgage Association Pass-Through Certificates 5s, March 1, 2039 4,959,861 5,056,733 4 1/2s, TBA, July 1, 2039 4,000,000 3,990,000 9,046,733 Total U. S. government and agency mortgage obligations (cost $19,139,767) $19,269,233 U. S. GOVERNMENT AGENCY Principal OBLIGATIONS (3.7%)* amount Value Fannie Mae 2 3/4s, March 13, 2014 $4,000,000 $3,987,931 General Electric Capital Corp. FDIC guaranteed notes 1 5/8s, 2011 1,000,000 1,009,631 Goldman Sachs Group, Inc (The) FDIC guaranteed notes 1 5/8s, 2011 1,000,000 1,005,436 JPMorgan Chase & Co. FDIC guaranteed 2 5/8s, 2010 1,000,000 1,024,260 U. S. GOVERNMENT AGENCY Principal OBLIGATIONS (3.7%)* cont. amount Value Morgan Stanley FDIC guaranteed notes 2s, 2011 $300,000 $303,716 Wells Fargo & Co. FDIC guaranteed notes 2 1/8s, 2012 168,000 168,492 Wells Fargo & Co. FDIC guaranteed notes 3s, 2011 132,000 136,401 Total U. S. government agency obligations (cost $7,653,823) $7,635,867 U. S. TREASURY OBLIGATIONS (4.6%)* Principal amount Value U.S. Treasury Bonds 7 1/4s, August 15, 2022 $5,500,000 $7,230,781 U.S. Treasury Notes 1 3/4s, January 31, 2014 2,400,000 2,332,781 Total U. S. treasury obligations (cost $9,605,645) $9,563,562 CORPORATE BONDS Principal AND NOTES (9.3%)* amount Value Basic materials (0.4%) ArcelorMittal sr. unsec. unsub. 9.85s, 2019 (Luxembourg) $50,000 $53,845 Dow Chemical Co. (The) notes 9.4s, 2039 35,000 36,028 Dow Chemical Co. (The) sr. unsec. notes 7.6s, 2014 127,000 130,810 Dow Chemical Co. (The) Pass Through Trust 144A company guaranty 4.027s, 2009 223,000 220,913 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 19,000 19,143 International Paper Co. sr. unsec. notes 9 3/8s, 2019 134,000 136,345 International Paper Co. sr. unsec. notes 7.4s, 2014 37,000 36,798 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 17,000 17,234 Potash Corp. of Saskatchewan, Inc. sr. unsec. notes 6 1/2s, 2019 (Canada) 16,000 17,240 Potash Corp. of Saskatchewan, Inc. sr. unsec. notes 5 1/4s, 2014 (Canada) 4,000 4,128 PPG Industries, Inc. sr. unsec. unsub. notes 6.65s, 2018 20,000 21,263 Rio Tinto Finance USA LTD company guaranty sr. unsec. notes 8.95s, 2014 (Australia) 42,000 46,672 Sealed Air Corp. 144A notes 5 5/8s, 2013 25,000 22,608 Sealed Air Corp. 144A sr. notes 7 7/8s, 2017 20,000 19,822 Teck Resources, Ltd. 144A sr. sec. notes 10 3/4s, 2019 (Canada) 6,000 6,450 Teck Resources, Ltd. 144A sr. sec. notes 10 1/4s, 2016 (Canada) 7,000 7,333 Teck Resources, Ltd. 144A sr. sec. notes 9 3/4s, 2014 (Canada) 6,000 6,210 Westvaco Corp. unsec. notes 7 1/2s, 2027 21,000 18,551 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 95,000 85,135 906,528 Capital goods (0.3%) Allied Waste North America, Inc. sec. notes 6 1/2s, 2010 20,000 20,350 Allied Waste North America, Inc. sec. notes Ser. B, 5 3/4s, 2011 15,000 15,113 Allied Waste North America, Inc. sr. unsec. notes 6 3/8s, 2011 30,000 30,525 Caterpillar Financial Services Corp. sr. unsec. notes Ser. MTN, 4.85s, 2012 105,000 109,704 Eaton Corp. notes 5.6s, 2018 20,000 19,424 John Deere Capital Corp. sr. unsec. notes Ser. MTN, 5.35s, 2018 45,000 45,551 Putnam VT The George Putnam Fund of Boston 5 CORPORATE BONDS Principal AND NOTES (9.3%)* cont. amount Value Capital goods cont. Legrand SA unsec. unsub. debs. 8 1/2s, 025 (France) $104,000 $89,575 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 127,519 Pitney Bowes, Inc. sr. unsec. notes 5.6s, 2018 15,000 15,081 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 65,000 70,218 543,060 Communication services (1.0%) AT&T Wireless Services, Inc. sr. notes 8 3/4s, 2031 40,000 48,752 AT&T Wireless Services, Inc. sr. notes 7 7/8s, 2011 355,000 382,855 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 15,000 14,978 AT&T, Inc. sr. unsec. unsub. notes 4.95s, 2013 37,000 38,534 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 42,000 46,399 CenturyTel, Inc. sr. unsec. notes 5 1/2s, 2013 10,000 9,700 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 105,000 123,456 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 20,000 20,854 Cox Communications, Inc. notes 7 1/8s, 2012 145,000 155,869 Cox Communications, Inc. 144A notes 5 7/8s, 2016 34,000 33,206 France Telecom notes 8 1/2s, 2031 (France) 50,000 64,217 Rogers Wireless, Inc. sec. notes 6 3/8s, 2014 (Canada) 27,000 28,941 Southwestern Bell Telephone debs. 7s, 2027 45,000 44,038 TCI Communications, Inc. company guaranty 7 7/8s, 2026 50,000 52,587 TCI Communications, Inc. debs. 9.8s, 2012 24,000 27,017 TCI Communications, Inc. debs. 7 7/8s, 2013 200,000 227,553 Telecom Italia Capital SA company guaranty 5 1/4s, 2015 (Italy) 50,000 48,267 Telecom Italia Capital SA company guaranty 5 1/4s, 2013 (Italy) 55,000 53,932 Telecom Italia Capital SA company guaranty 4s, 2010 (Italy) 15,000 15,034 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 55,000 58,188 Telefonica Emisones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 35,000 35,747 Telefonica Europe BV company guaranty 8 1/4s, 2030 (Spain) 30,000 37,142 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 90,000 93,168 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 25,000 27,557 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 60,000 58,397 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 60,000 71,295 Verizon New Jersey, Inc. debs. 8s, 2022 110,000 115,293 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 135,000 146,936 Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 50,000 50,165 2,130,077 Conglomerates (0.1%) Siemens Financieringsmaatschappij 144A notes 5 3/4s, 2016 (Netherlands) 100,000 103,774 Tyco International Finance SA company guaranty sr. unsec. unsub. notes 8 1/2s, 2019 40,000 44,345 148,119 CORPORATE BONDS Principal AND NOTES (9.3%)* cont. amount Value Consumer cyclicals (0.4%) Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 $41,000 $40,385 DaimlerChrysler NA Holding Corp. company guaranty 6 1/2s, 2013 (Germany) 155,000 157,563 DaimlerChrysler NA Holding Corp. company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 64,000 65,305 Expedia, Inc. company guaranty sr. unsec. notes 7.456s, 2018 15,000 14,213 News America Holdings, Inc. company guaranty 7 3/4s, 2024 135,000 129,926 News America Holdings, Inc. debs. 7 3/4s, 2045 40,000 36,438 Omnicom Group, Inc. sr. notes 5.9s, 2016 90,000 90,151 Target Corp. bonds 6 1/2s, 2037 230,000 232,658 Time Warner Entertainment Co., LP debs. Ser. *, 8 3/8s, 2023 20,000 22,053 Time Warner, Inc. debs. 9.15s, 2023 85,000 92,163 Time Warner, Inc. debs. 9 1/8s, 2013 50,000 55,050 Whirlpool Corp. sr. unsec. notes 8.6s, 2014 15,000 15,675 951,580 Consumer staples (0.7%) Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 39,302 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 8 1/2s, 2013 35,000 39,958 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 25,000 27,842 Campbell Soup Co. debs. 8 7/8s, 2021 110,000 141,158 Coca-Cola Co. (The) sr. unsec. unsub. notes 4 7/8s, 2019 5,000 5,156 CVS Caremark, Corp. sr. unsec. FRN 6.302s, 2037 117,000 86,580 CVS Caremark, Corp. 144A pass-through certificates 6.117s, 2013 62,196 63,291 Delhaize Group sr. unsub. notes 6 1/2s, 2017 (Belgium) 75,000 76,588 Diageo Capital PLC company guaranty 5.2s, 2013 (United Kingdom) 5,000 5,200 Diageo PLC company guaranty 8s, 2022 (Canada) 230,000 252,730 General Mills, Inc. sr. unsec. notes 5.65s, 2019 20,000 20,945 Kellogg Co. sr. unsub. 5 1/8s, 2012 20,000 21,399 Kraft Foods, Inc. notes 6 1/8s, 2018 110,000 114,690 Kroger Co. company guaranty 6 3/4s, 2012 60,000 64,869 Kroger Co. company guaranty 6.4s, 2017 55,000 58,310 McDonalds Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 81,151 McDonalds Corp. sr. unsec. notes 5.7s, 2039 90,000 89,106 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 70,000 72,312 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 100,000 101,162 Yum! Brands, Inc. sr. unsec. unsub. 6 1/4s, 2018 115,000 118,324 1,480,073 Energy (0.5%) Amerada Hess Corp. unsub. notes 6.65s, 2011 25,000 26,608 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 140,000 133,000 ConocoPhillips company guaranty sr. unsec. bond 5.9s, 2038 15,000 14,867 ConocoPhillips company guaranty sr. unsec. notes 5.2s, 2018 10,000 10,196 ConocoPhillips notes 6 1/2s, 2039 100,000 106,443 Devon Energy Corp. sr. notes 6.3s, 2019 40,000 42,745 EnCana Corp. sr. unsec. notes 6 1/2s, 2019 (Canada) 25,000 26,800 6 Putnam VT The George Putnam Fund of Boston CORPORATE BONDS Principal AND NOTES (9.3%)* cont. amount Value Energy cont. EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 $30,000 $31,399 Forest Oil Corp. sr. notes 8s, 2011 80,000 79,600 Halliburton Co. sr. unsec. notes 7.45s, 2039 35,000 40,858 Husky Energy, Inc. sr. notes 5.9s, 2014 (Canada) 25,000 26,073 Kerr-McGee Corp. sec. notes 6.95s, 2024 20,000 18,558 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 30,000 30,478 Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 90,000 81,225 Nexen, Inc. unsec. unsub. notes 6.4s, 2037 (Canada) 75,000 68,885 Peabody Energy Corp. sr. notes 5 7/8s, 2016 110,000 96,800 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 30,000 28,187 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 35,000 34,659 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 65,000 62,326 Williams Cos., Inc. (The) 144A sr. unsec. notes 8 3/4s, 2020 45,000 46,913 XTO Energy, Inc. sr. unsec. notes 6 3/4s, 2037 30,000 31,319 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/2s, 2018 25,000 26,821 1,064,760 Financials (2.9%) Aflac, Inc. sr. notes 8 1/2s, 2019 25,000 26,713 AGFC Capital Trust I 144A company guaranty 6s, 2067 100,000 21,000 Allstate Life Global Funding Trusts notes Ser. MTN, 5 3/8s, 2013 62,000 64,107 American Express Co. sr. unsec. notes 8 1/8s, 2019 150,000 155,659 Amvescap PLC company guaranty 5 5/8s, 2012 70,000 61,232 BankAmerica Capital III bank guaranty jr. unsec. FRN Ser. *, 1.701s, 2027 193,000 98,638 Barclays Bank PLC 144A sub. bonds FRB 7.7s, 2049 150,000 127,500 Bear Stearns Cos., Inc. (The) notes Ser. MTN, 6.95s, 2012 45,000 48,908 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 205,000 207,155 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 44,000 46,376 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.683s, 2012 274,313 238,668 Capital One Capital III company guaranty 7.686s, 2036 41,000 29,051 Capital One Financial Corp. sr. unsec. unsub. notes FRN Ser. MTN, 0.93s, 2009 30,000 29,897 Chubb Corp. (The) sr. notes 6 1/2s, 2038 100,000 108,408 Chubb Corp. (The) sr. notes 5 3/4s, 2018 50,000 51,862 CIT Group, Inc. jr. unsec. sub. notes FRN 6.1s, 2067 267,000 96,120 CIT Group, Inc. sr. notes 5.4s, 2013 20,000 12,395 CIT Group, Inc. sr. notes 5s, 2015 15,000 8,835 CIT Group, Inc. sr. notes 5s, 2014 15,000 8,908 Citigroup, Inc. sr. notes 6 1/2s, 2013 150,000 145,707 Citigroup, Inc. sr. unsec. notes 6s, 2017 110,000 95,894 Citigroup, Inc. sr. unsec. unsub. notes 5 1/4s, 2012 180,000 175,770 Citigroup, Inc. sr. unsec. unsub. notes FRN 1.07s, 2010 135,000 131,811 Citigroup, Inc. sub. notes 5s, 2014 40,000 33,533 CNA Financial Corp. unsec. notes 6s, 2011 100,000 95,159 CORPORATE BONDS Principal AND NOTES (9.3%)* cont. amount Value Financials cont. Credit Suisse Guernsey Ltd. jr. sub. FRN 5.86s, 2049 (United Kingdom) $46,000 $29,900 Deutsche Bank AG/London notes 4 7/8s, 2013 (United Kingdom) 70,000 71,853 Deutsche Bank Capital Funding Trust VII 144A FRB 5.628s, 2049 40,000 26,000 Dresdner Funding Trust I 144A bonds 8.151s, 2031 190,000 91,438 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 15,000 11,737 Fleet Capital Trust V bank guaranty FRN 1.613s, 2028 114,000 59,727 Fund American Cos., Inc. notes 5 7/8s, 2013 36,000 34,076 GATX Financial Corp. notes 5.8s, 2016 80,000 70,770 General Electric Capital Corp. sub. notes FRN 6 3/8s, 2067 45,000 30,025 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 200,000 213,471 Goldman Sachs Group, Inc. (The) sr. notes 5.45s, 2012 40,000 41,738 Health Care Property Investors, Inc. sr. unsec. notes 6s, 2017 39,000 33,061 Health Care REIT, Inc. sr. notes 6s, 2013 R 55,000 51,027 Highwood Properties, Inc. sr. unsec. bonds 5.85s, 2017 R 135,000 107,513 HSBC Finance Capital Trust IX FRN 5.911s, 2035 300,000 158,587 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 170,000 164,443 JPMorgan Chase Capital XVIII bonds Ser. R, 6.95s, 2036 18,000 15,170 JPMorgan Chase Capital XXV bonds Ser. Y, 6.8s, 2037 280,000 240,800 Liberty Mutual Group 144A company guaranty jr. sub. notes FRB 10 3/4s, 2058 92,000 66,470 Liberty Mutual Insurance 144A notes 7.697s, 2097 300,000 179,470 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 70,000 74,332 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 295,000 274,027 Merrill Lynch & Co., Inc. notes FRN Ser. MTN, 1.292s, 2011 110,000 101,858 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2067 300,000 243,000 MetLife, Inc. sr. unsec. notes Ser. A, 6.817s, 2018 35,000 35,249 Morgan Stanley sr. unsec. notes FRN Ser. MTN, 0.409s, 2010 115,000 113,958 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 50,000 44,801 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 R 90,000 88,665 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 R 35,000 32,371 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 48,131 Nuveen Investments, Inc. sr. unsec. notes 5 1/2s, 2015 70,000 35,350 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 41,000 31,936 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 50,000 49,092 Prudential Financial, Inc. sr. notes 6.2s, 2015 50,000 48,880 Putnam VT The George Putnam Fund of Boston 7 CORPORATE BONDS Principal AND NOTES (9.3%)* cont. amount Value Financials cont. Royal Bank of Scotland Group PLC jr. sub. notes FRN Ser. MTN, 7.64s, 2049 (United Kingdom) $100,000 $40,000 Simon Property Group LP sr. unsec. notes 6 3/4s, 2014 R 50,000 50,318 Simon Property Group LP unsub. bonds 5 3/4s, 2015 R 50,000 46,049 SLM Corp. notes Ser. MTNA, 4 1/2s, 2010 47,000 44,415 Sovereign Bancorp, Inc. sr. notes 4.8s, 2010 100,000 97,680 State Street Capital Trust IV company guaranty jr. unsec. sub. bond FRB 1.629s, 2037 120,000 69,119 Travelers Cos., Inc. (The) sr. unsec. notes 5.9s, 2019 20,000 20,605 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 295,000 297,307 Wells Fargo & Co. sr. notes 4 3/8s, 2013 140,000 141,205 Wells Fargo Capital XV jr. sub. unsec. company guaranty FRN 9 3/4s, 2049 55,000 52,800 Westpac Capital Trust III 144A unsec. sub. notes FRN 5.819s, 2049 (Australia) 140,000 112,846 6,010,576 Government (0.5%) European Investment Bank sr. unsec. unsub. notes 4 7/8s, 2036 (Supra-Nation) 500,000 496,295 International Bank for Reconstruction & Development unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 500,000 637,898 1,134,193 Health care (0.4%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 44,508 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 59,000 63,179 Eli Lilly & Co. sr. unsec. unsub. notes 5.95s, 2037 5,000 5,273 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 16,000 17,451 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 39,000 41,035 GlaxoSmith Kline Capital, Inc. company guaranty sr. notes 5.65s, 2018 59,000 62,493 Hospira, Inc. sr. notes 5.55s, 2012 60,000 62,509 Merck & Co., Inc. sr. unsec. unsub. notes 5.85s, 2039 18,000 18,348 Merck & Co., Inc. sr. unsec. unsub. notes 5s, 2019 17,000 17,236 Novartis Securities Investment, Ltd. company guaranty sr. unsec. notes 5 1/8s, 2019 70,000 71,282 Pfizer, Inc. sr. unsec. notes 7.2s, 2039 68,000 80,744 Pfizer, Inc. sr. unsec. notes 6.2s, 2019 22,000 24,054 Roche Holdings, Inc. 144A company guaranty sr. unsec. notes 7s, 2039 20,000 23,017 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 30,000 24,134 UnitedHealth Group, Inc. sr. unsec. notes 5 1/2s, 2012 95,000 98,310 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 60,000 53,850 WellPoint, Inc. notes 7s, 2019 90,000 93,020 800,443 Technology (0.3%) Corning, Inc. sr. unsec. unsub. notes 6 5/8s, 2019 20,000 20,440 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 10,000 10,207 Fiserv, Inc. sr. unsec. unsub. notes company guaranty 6.8s, 2017 100,000 101,132 IBM Corp. sr. unsec. notes 5.7s, 2017 245,000 260,227 Nokia Corp. sr. unsec. notes 6 5/8s, 2039 (Finland) 17,000 17,951 Nokia Corp. sr. unsec. notes 5 3/8s, 2019 (Finland) 8,000 8,094 Xerox Corp. sr. notes 8 1/4s, 2014 24,000 24,922 CORPORATE BONDS Principal AND NOTES (9.3%)* cont. amount Value Technology cont. Xerox Corp. sr. notes 6.4s, 2016 $145,000 $133,400 Xerox Corp. sr. unsec. notes 6.35s, 2018 60,000 53,550 629,923 Transportation (0.3%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 5,000 4,100 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 35,000 38,136 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 3,013 2,606 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 56,805 47,716 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 194,897 158,841 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 114,097 107,780 Union Pacific Corp. sr. unsec. bond 5.7s, 2018 50,000 50,268 Union Pacific Corp. sr. unsub. notes 5 3/4s, 2017 140,000 141,124 550,571 Utilities and power (1.5%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 60,000 61,170 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 48,836 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 120,000 122,079 Beaver Valley II Funding debs. 9s, 2017 43,000 42,442 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 120,000 113,492 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 143,000 110,749 CMS Energy Corp. unsub. notes 6.55s, 2017 5,000 4,463 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 30,000 31,223 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 215,000 218,336 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 70,000 71,632 Dominion Resources, Inc. jr. sub. notes FRN Ser. 06-B, 6.3s, 2066 243,000 165,240 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 90,000 93,473 Duke Energy Corp. sr. unsec. notes 6 1/4s, 2018 54,000 56,661 El Paso Natural Gas Co. sr. unsec. notes 5.95s, 2017 15,000 14,438 El Paso Natural Gas Co. sr. unsec. unsub. bonds Ser. *, 8 3/8s, 2032 75,000 81,580 Electricite de France 144A notes 6.95s, 2039 (France) 100,000 112,271 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 135,000 128,821 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 50,000 52,188 Indianapolis Power & Light 144A 1st mtge. 6.3s, 2013 60,000 59,983 Indiantown Cogeneration LP 1st mtge. Ser. A-10, 9.77s, 2020 100,000 92,250 ITC Holdings Corp. 144A notes 5 7/8s, 2016 36,000 34,076 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 40,000 36,911 Kansas Gas & Electric bonds 5.647s, 2021 51,473 49,050 Nevada Power Co. mtge. sec. notes 7 1/8s, 2019 45,000 48,423 Northwestern Corp. sec. notes 5 7/8s, 2014 36,000 36,615 Oncor Electric Delivery Co. debs. 7s, 2022 82,000 86,598 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 45,000 49,547 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 20,000 20,235 8 Putnam VT The George Putnam Fund of Boston CORPORATE BONDS Principal AND NOTES (9.3%)* cont. amount Value Utilities and power cont. Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 $37,000 $33,477 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 62,292 61,409 Public Service Co. of Colorado 1st mtge. sec. bonds 5 1/8s, 2019 20,000 20,553 Public Service Co. of Colorado sr. notes Ser. A, 6 7/8s, 2009 60,000 60,069 Puget Sound Energy, Inc. jr. sub. FRN Ser. A, 6.974s, 2067 39,000 27,690 Southern Natural Gas. Co. 144A notes 5.9s, 2017 60,000 56,363 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 78,563 Spectra Energy Capital, LLC sr. notes 8s, 2019 100,000 108,938 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes Ser. *, 7.2s, 2011 150,000 154,679 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 125,000 138,619 TransAlta Corp. sr. unsec. notes 5 3/4s, 2013 (Canada) 95,000 93,871 TransCanada Pipelines, Ltd. jr. sub. FRN 6.35s, 2067 (Canada) 70,000 48,650 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 125,000 131,544 3,057,207 Total corporate bonds and notes (cost $20,634,481) $19,407,110 COLLATERALIZED MORTGAGE Principal OBLIGATIONS (4.9%)* amount Value Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.631s, 2029 $156,251 $172,998 Banc of America Commercial Mortgage, Inc. 144A Ser. 05-1, Class XW, Interest Only (IO), 0.144s, 2042 40,404,911 59,961 Banc of America Large Loan FRB Ser. 04-BBA4, Class H, 1.269s, 2018 26,000 26,000 FRB Ser. 04-BBA4, Class G, 1.019s, 2018 61,000 61,000 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class K, 2.319s, 2022 111,000 50,584 FRB Ser. 05-MIB1, Class J, 1.369s, 2022 244,000 73,200 Banc of America Mortgage Securities Ser. 05-E, Class 2, IO, 0.3s, 2035 3,442,830 9,414 Banc of America Structured Security Trust 144A Ser. 02-X1, Class A3, 5.436s, 2033 46,690 46,625 Bayview Commercial Asset Trust 144A Ser. 04-2, IO, 2.97s, 2034 766,056 23,365 Ser. 05-1A, IO, 2.15s, 2035 571,766 20,012 Ser. 06-2A, IO, 1.798s, 2036 348,024 19,283 Ser. 05-3A, IO, 1.6s, 2035 1,761,632 87,343 Ser. 07-5A, IO, 1.55s, 2037 1,164,963 84,809 FRB Ser. 05-1A, Class A1, 0.614s, 2035 129,672 73,213 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.45s, 2032 151,000 87,700 Ser. 04-PR3I, Class X1, IO, 0.243s, 2041 826,255 9,915 Ser. 05-PWR9, Class X1, IO, 0.129s, 2042 6,771,631 36,567 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.135s, 2038 2,275,296 19,408 Ser. 07-PW15, Class X1, IO, 0.109s, 2044 8,817,942 55,465 Ser. 05-PW10, Class X1, IO, 0.08s, 2040 17,002,301 35,195 COLLATERALIZED MORTGAGE Principal OBLIGATIONS (4.9%)* cont. amount Value Bear Stearns Small Balance Commercial Trust 144A Ser. 06-1A, Class AIO, IO, 1s, 2034 $467,600 $3,039 Chase Commercial Mortgage Securities Corp. Ser. 00-3, Class A2, 7.319s, 2032 64,069 65,406 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.559s, 2049 3,574,485 43,966 Ser. 06-CD2, Class X, IO, 0.127s, 2046 10,612,132 24,416 Ser. 07-CD4, Class XC, IO, 0.089s, 2049 11,955,451 51,408 Commercial Mortgage Pass-Through Certificates 144A Ser. 06-CN2A, Class H, 5.756s, 2019 131,000 47,160 Ser. 06-CN2A, Class J, 5.756s, 2019 105,000 27,300 FRB Ser. 01-J2A, Class A2F, 0.818s, 2034 211,000 175,234 Ser. 03-LB1A, Class X1, IO, 0.511s, 2038 1,133,057 35,173 Ser. 05-LP5, Class XC, IO, 0.183s, 2043 10,543,898 50,586 Ser. 06-C8, Class XS, IO, 0.085s, 2046 6,396,687 28,274 Ser. 05-C6, Class XC, IO, 0.064s, 2044 12,241,616 38,943 Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 112,353 124,255 IFB Ser. 05-R1, Class 1AS, IO, 5.58s, 2035 978,251 84,325 IFB Ser. 05-R2, Class 1AS, IO, 5.242s, 2035 586,678 47,638 Credit Suisse Mortgage Capital Certificates Ser. 06-C5, Class AX, IO, 0.145s, 2039 4,095,614 27,404 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.279s, 2049 16,051,214 80,256 Ser. 07-C1, Class AX, IO, 0.11s, 2040 11,190,204 49,573 CS First Boston Mortgage Securities Corp. 144A FRB Ser. 05-TFLA, Class J, 1.269s, 2020 25,000 16,750 FRB Ser. 04-TF2A, Class J, 1.269s, 2016 189,000 122,850 FRB Ser. 05-TF2A, Class J, 1.219s, 2020 91,320 68,490 FRB Ser. 04-TF2A, Class H, 1.019s, 2019 81,000 60,750 DLJ Commercial Mortgage Corp. Ser. 00-CF1, Class A1B, 7.62s, 2033 253,587 260,123 Fannie Mae IFB Ser. 07-W2, Class 3A2, IO, 6.966s, 2037 372,984 36,376 IFB Ser. 05-65, Class KI, IO, 6.686s, 2035 1,430,575 155,053 IFB Ser. 05-12, Class SC, IO, 6.436s, 2035 252,449 30,264 IFB Ser. 07-W5, Class 2A2, IO, 6.426s, 2037 162,664 14,634 IFB Ser. 05-82, Class SY, IO, 6.416s, 2035 720,406 75,210 IFB Ser. 05-45, Class SR, IO, 6.406s, 2035 965,534 93,811 IFB Ser. 05-54, Class SA, IO, 6.386s, 2035 676,557 66,602 IFB Ser. 07-88, Class MI, IO, 6.206s, 2037 74,778 6,672 Ser. 06-94, Class NI, IO, 6.186s, 2036 149,606 12,078 Ser. 06-W3, Class 1AS, IO, 5.677s, 2046 1,342,081 109,916 Ser. 03-W12, Class 2, IO, 2.217s, 2043 790,964 50,216 Ser. 03-W10, Class 3, IO, 1.921s, 2043 486,880 26,388 Ser. 03-W10, Class 1, IO, 1.895s, 2043 2,715,454 146,766 Ser. 03-W8, Class 12, IO, 1.635s, 2042 1,910,855 73,559 Ser. 03-W17, Class 12, IO, 1.144s, 2033 744,117 22,303 Ser. 03-T2, Class 2, IO, 0.809s, 2042 2,763,455 63,393 Ser. 03-W3, Class 2IO1, IO, 0.677s, 2042 266,530 4,133 Ser. 03-W6, Class 51, IO, 0.671s, 2042 825,067 15,986 Ser. 01-T12, Class IO, 0.565s, 2041 1,330,426 20,472 Ser. 03-W2, Class 1, IO, 0.465s, 2042 1,405,673 16,744 Ser. 03-W3, Class 1, IO, 0.441s, 2042 2,853,618 34,243 Ser. 02-T1, Class IO, IO, 0.427s, 2031 1,202,940 14,900 Ser. 03-W6, Class 3, IO, 0.367s, 2042 1,149,356 11,938 Ser. 03-W6, Class 23, IO, 0.352s, 2042 1,222,247 12,151 Ser. 03-W4, Class 3A, IO, 0.294s, 2042 1,138,954 10,715 Putnam VT The George Putnam Fund of Boston 9 COLLATERALIZED MORTGAGE Principal OBLIGATIONS (4.9%)* cont. amount Value Federal Home Loan Mortgage Corp. Structured Pass-Through Securities Ser. T-56, Class A, IO, 0.524s, 2043 $1,153,251 $17,083 Ser. T-56, Class 3, IO, 0.276s, 2043 819,197 7,281 Ser. T-56, Class 1, IO, 0.269s, 2043 1,059,124 8,265 Ser. T-56, Class 2, IO, 0.019s, 2043 972,849 558 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.948s, 2033 3,565,409 69,775 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class G, 7 1/2s, 2029 116,000 89,320 Freddie Mac IFB Ser. 2922, Class SE, IO, 6.431s, 2035 535,922 50,231 IFB Ser. 3118, Class SD, IO, 6.381s, 2036 882,192 79,357 IFB Ser. 3114, Class TS, IO, 6.331s, 2030 1,406,553 144,979 IFB Ser. 3510, Class IB, IO, 6.281s, 2036 438,969 56,404 IFB Ser. 3510, Class IA, IO, 6.181s, 2037 767,132 73,468 IFB Ser. 3510, Class DI, IO, 6.161s, 2035 711,231 74,400 GE Capital Commercial Mortgage Corp. 144A Ser. 07-C1, Class XC, IO, 0.12s, 2019 24,404,806 75,289 Ser. 05-C3, Class XC, IO, 0.089s, 2045 30,603,615 76,476 GMAC Commercial Mortgage Securities, Inc. Ser. 99-C3, Class F, 8.171s, 2036 131,000 131,182 Ser. 05-C1, Class X1, IO, 0.216s, 2043 11,186,657 75,185 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 201,000 144,720 Ser. 06-C1, Class XC, IO, 0.07s, 2045 17,636,990 47,783 Government National Mortgage Association IFB Ser. 07-35, Class TY, IO, 6.585s, 2035 412,935 32,016 IFB Ser. 07-58, Class PS, IO, 6.385s, 2037 189,027 15,069 IFB Ser. 07-59, Class SP, IO, 6.355s, 2037 406,010 30,141 IFB Ser. 07-68, Class PI, IO, 6.335s, 2037 364,358 30,162 IFB Ser. 08-2, Class SV, IO, 6.202s, 2038 182,004 13,849 IFB Ser. 06-28, Class GI, IO, 6.185s, 2035 468,198 34,879 IFB Ser. 07-9, Class AI, IO, 6.182s, 2037 438,999 36,681 IFB Ser. 05-65, Class SI, IO, 6.035s, 2035 471,810 43,392 IFB Ser. 07-17, Class IC, IO, 5.932s, 2037 606,914 54,975 IFB Ser. 05-28, Class SA, IO, 5.885s, 2035 142,536 11,253 IFB Ser. 07-21, Class S, IO, 5.882s, 2037 583,272 43,258 IFB Ser. 08-60, Class SH, IO, 5.832s, 2038 125,083 9,693 IFB Ser. 04-88, Class SN, IO, 5.785s, 2034 249,843 21,713 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 173,000 159,160 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 32,727 30,385 Ser. 05-RP3, Class 1A3, 8s, 2035 108,899 98,883 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 86,033 76,971 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 106,262 95,215 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 113,351 101,179 HASCO NIM Trust 144A Ser. 05-OP1A, Class A, 6 1/4s, 2035 (In default)  45,816 825 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 05-LDP2, Class AM, 4.78s, 2042 250,000 154,839 Ser. 07-LDPX, Class X, IO, 0.525s, 2049 7,181,779 78,946 10 Putnam VT The George Putnam Fund of Boston COLLATERALIZED MORTGAGE Principal OBLIGATIONS (4.9%)* cont. amount Value JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 $152,000 $149,612 Ser. 05-CB12, Class X1, IO, 0.141s, 2037 7,256,506 43,149 Ser. 06-LDP6, Class X1, IO, 0.093s, 2043 4,720,884 13,915 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 90,000 61,045 Ser. 99-C1, Class G, 6.41s, 2031 97,000 21,785 Ser. 98-C4, Class G, 5.6s, 2035 84,000 65,520 Ser. 98-C4, Class H, 5.6s, 2035 143,000 111,480 Lehman Brothers Floating Rate Commercial Mortgage Trust 144A FRB Ser. 04-LLFA, Class H, 1.269s, 2017 137,000 82,200 FRB Ser. 05-LLFA, Class J, 1.119s, 2018 57,000 28,500 Lehman Mortgage Trust IFB Ser. 06-9, Class 2A2, IO, 6.306s, 2037 941,507 94,998 IFB Ser. 06-7, Class 2A4, IO, 6.236s, 2036 1,574,385 157,092 IFB Ser. 06-7, Class 2A5, IO, 6.236s, 2036 1,488,815 148,554 MASTR Adjustable Rate Mortgages Trust Ser. 04-03, Class 4AX, IO, 0.376s, 2034 208,145 708 Ser. 05-2, Class 7AX, IO, 0.17s, 2035 641,333 1,122 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 87,290 78,065 Ser. 05-1, Class 1A4, 7 1/2s, 2034 150,253 165,748 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0.928s, 2027 392,679 251,382 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.819s, 2022 99,963 64,976 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.986s, 2030 82,000 48,182 FRB Ser. 05-A9, Class 3A1, 5.271s, 2035 628,364 459,766 Merrill Lynch Mortgage Trust Ser. 05-MCP1, Class XC, IO, 0.156s, 2043 9,166,306 65,997 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.435s, 2039 1,025,384 13,843 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C2, Class X, IO, 6.004s, 2040 313,121 31,312 Ser. 05-C3, Class X, IO, 5.555s, 2044 383,005 30,640 Ser. 06-C4, Class X, IO, 5.454s, 2016 1,087,698 87,016 Morgan Stanley Capital 144A Ser. 05-RR6, Class X, IO, 1.68s, 2043 1,273,383 34,623 Morgan Stanley Capital I 144A Ser. 04-RR, Class F5, 6s, 2039 220,000 15,400 Ser. 04-RR, Class F6, 6s, 2039 230,000 13,800 Ser. 05-HQ5, Class X1, IO, 0.188s, 2042 2,839,710 11,302 Mortgage Capital Funding, Inc. FRB Ser. 98-MC2, Class E, 7.185s, 2030 124,000 83,080 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 7.005s, 2035 51,444 36,309 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 43,720 39,948 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2010 146,000 49,659 Saco I Trust FRB Ser. 05-10, Class 1A1, 0.574s, 2033 118,762 20,085 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 0.617s, 2036 2,667,890 88,841 STRIPS 144A Ser. 03-1A, Class L, 5s, 2018 100,000 73,000 Ser. 03-1A, Class M, 5s, 2018 62,000 34,100 Ser. 04-1A, Class L, 5s, 2018 41,000 22,960 COLLATERALIZED MORTGAGE Principal OBLIGATIONS (4.9%)* cont. amount Value Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.664s, 2034 $73,317 $48,389 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.943s, 2037 5,751,160 510,703 Ser. 07-4, Class 1A4, IO, 1s, 2037 6,129,530 181,762 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.441s, 2037 1,282,042 101,025 Wachovia Bank Commercial Mortgage Trust Ser. 06-C29, IO, 0.53s, 2048 10,606,339 151,760 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.619s, 2018 100,000 30,000 Ser. 06-C27, Class XC, IO, 0.123s, 2045 5,820,192 29,016 Ser. 06-C23, Class XC, IO, 0.081s, 2045 8,306,448 24,808 Ser. 06-C26, Class XC, IO, 0.061s, 2045 3,272,927 5,875 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 30,000 6,563 Ser. 06-SL1, Class X, IO, 0.935s, 2043 864,452 25,164 Ser. 07-SL2, Class X, IO, 0.85s, 2049 1,964,780 50,475 Washington Mutual Mortgage Pass-Through Certificates Ser. 07-2, Class CX, IO, 7s, 2037 90,990 10,191 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 7.189s, 2031 186,000 99,157 Total collateralized mortgage obligations (cost $9,973,388) $10,179,741 ASSET-BACKED SECURITIES (1.8%)* Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 05-1, Class M2, 1.004s, 2035 $23,169 $7,919 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.464s, 2036 99,000 20,154 Aegis Asset Backed Securities Trust 144A Ser. 04-6N, Class Note, 4 3/4s, 2035 (In default)  7,867 1 AFC Home Equity Loan Trust Ser. 99-2, Class 1A, 0.724s, 2029 200,223 86,780 American Express Credit Account Master Trust 144A Ser. 04-C, Class C, 0.819s, 2012 53,797 53,730 Ameriquest Mortgage Securities, Inc. FRB Ser. 06-R1, Class M10, 2.814s, 2036 157,000 2,127 FRB Ser. 03-8, Class M2, 2.064s, 2033 62,771 11,586 Arcap REIT, Inc. 144A Ser. 04-1A, Class E, 6.42s, 2039 137,110 24,680 Argent Securities, Inc. FRB Ser. 03-W3, Class M3, 2.584s, 2033 7,642 937 Asset Backed Funding Certificates FRB Ser. 04-OPT2, Class M2, 1.314s, 2033 52,140 34,538 FRB Ser. 05-WMC1, Class M1, 0.754s, 2035 108,000 46,440 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE2, Class A3, 0.504s, 2036 37,475 19,268 FRB Ser. 06-HE7, Class A4, 0.454s, 2036 70,000 20,860 Aviation Capital Group Trust 144A FRB Ser. 03-2A, Class G1, 1.015s, 2033 82,895 30,671 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 114,000 100,731 Bayview Financial Acquisition Trust Ser. 04-B, Class A1, 1.316s, 2039 561,396 322,128 FRB Ser. 04-D, Class A, 0.698s, 2044 111,611 95,193 Bayview Financial Asset Trust 144A FRB Ser. 03-SSRA, Class M, 1.664s, 2038 48,072 28,843 FRB Ser. 03-SSRA, Class A, 1.014s, 2038 48,072 31,240 FRB Ser. 04-SSRA, Class A1, 0.914s, 2039 104,768 49,241 ASSET-BACKED SECURITIES (1.8%)* cont. Principal amount Value Bear Stearns Asset Backed Securities, Inc. FRB Ser. 06-PC1, Class M9, 2.064s, 2035 $38,594 $386 FRB Ser. 05-HE1, Class M3, 1.244s, 2035 70,000 33,735 FRB Ser. 03-1, Class A1, 0.814s, 2042 49,169 36,778 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 05-OPT1, Class M1, 0.734s, 2035 42,547 18,892 Conseco Finance Securitizations Corp. Ser. 02-2, Class A, IO, 8 1/2s, 2033 415,658 28,896 Countrywide Asset Backed Certificates FRB Ser. 05-BC3, Class M1, 0.834s, 2035 43,000 31,603 FRB Ser. 05-14, Class 3A2, 0.554s, 2036 19,751 15,303 Crest, Ltd. 144A Ser. 03-2A, Class D2, 6.723s, 2038 188,000 47,000 CS First Boston Mortgage Securities Corp. 144A Ser. 04-FR1N, Class A, 5s, 2034 (In default)  10,726  Equifirst Mortgage Loan Trust FRB Ser. 05-1, Class M5, 0.984s, 2035 23,201 10,431 Fieldstone Mortgage Investment Corp. FRB Ser. 05-1, Class M3, 0.854s, 2035 90,800 80,862 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 15,924 15,057 GE Corporate Aircraft Financing, LLC 144A FRB Ser. 05-1A, Class C, 1.614s, 2019 169,000 101,400 Ser. 04-1A, Class B, 1.164s, 2018 9,141 7,587 Gears Auto Owner Trust 144A Ser. 05-AA, Class E1, 8.22s, 2012 266,000 252,656 GEBL 144A Ser. 04-2, Class D, 3.069s, 2032 86,098 5,166 Ser. 04-2, Class C, 1.169s, 2032 86,098 8,610 GS Auto Loan Trust 144A Ser. 04-1, Class D, 5s, 2011 53,048 52,517 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class D, 1.864s, 2030 250,000 25,000 FRB Ser. 05-1A, Class D, 1.844s, 2030 65,752 6,575 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 1.474s, 2036 239,144 88,483 Lehman XS Trust IFB Ser. 07-3, Class 4B, IO, 6.376s, 2037 537,486 54,834 LNR CDO, Ltd. 144A FRB Ser. 03-1A, Class EFL, 3.317s, 2036 270,000 18,900 FRB Ser. 02-1A, Class FFL, 3.065s, 2037 460,000 69,000 Local Insight Media Finance, LLC Ser. 07-1W, Class A1, 5.53s, 2012 F 639,884 278,349 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.934s, 2035 80,000 27,294 FRB Ser. 06-4, Class 2A4, 0.574s, 2036 106,000 27,944 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.564s, 2032 338,443 203,066 Ser. 02-A IO, 0.3s, 2032 9,163,589 107,865 Marriott Vacation Club Owner Trust 144A Ser. 05-2, Class D, 6.205s, 2027 $19,640 $9,820 FRB Ser. 02-1A, Class A1, 1.015s, 2024 52,015 45,101 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.464s, 2036 56,000 22,200 Merrill Lynch Mortgage Investors, Inc. Ser. 04-WMC3, Class B3, 5s, 2035 8,236 363 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 45,613 20,294 Putnam VT The George Putnam Fund of Boston 11 ASSET-BACKED SECURITIES (1.8%)* cont. Principal amount Value Morgan Stanley ABS Capital I FRB Ser. 05-HE2, Class M5, 0.994s, 2035 $50,000 $35,605 FRB Ser. 05-HE1, Class M3, 0.834s, 2034 50,000 30,779 FRB Ser. 06-NC4, Class M2, 0.614s, 2036 70,000 426 Navigator CDO, Ltd. 144A FRB Ser. 03-1A, Class A1, 1.373s, 2015 29,144 26,454 Navistar Financial Corp. Owner Trust Ser. 05-A, Class C, 4.84s, 2014 16,581 15,615 New Century Home Equity Loan Trust FRB Ser. 03-4, Class M3, 2.364s, 2033 4,914 1,986 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 152,060 78,325 Ser. 02-C, Class A1, 5.41s, 2032 390,292 257,593 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 58,631 47,061 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.144s, 2036 33,000 3,635 Pillar Funding PLC 144A FRB Ser. 04-2A, Class C, 1.509s, 2011 (United Kingdom) 109,000 103,550 Residential Asset Securities Corp. 144A Ser. 04-NT, Class Note, 4 1/2s, 2034 (In default)  9,910 50 SAIL Net Interest Margin Notes 144A Ser. 04-4A, Class B, 7 1/2s, 2034 (In default)  36,851  Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 0.964s, 2035 50,000 412 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.574s, 2036 107,000 2,484 Structured Asset Receivables Trust 144A FRB Ser. 05-1, 1.602s, 2015 671,998 416,639 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 184,000 11,040 Whinstone Capital Management, Ltd. 144A FRB Ser. 1A, Class B3, 1.992s, 2044 (United Kingdom) 90,076 10,809 Total asset-backed securities (cost $7,653,579) $3,781,497 INVESTMENT COMPANIES (1.4%)* Shares Value Financial Select Sector SPDR Fund 117,300 $1,404,081 Utilities Select Sector SPDR Fund 52,800 1,472,592 Total investment companies (cost $2,585,025) $2,876,673 CONVERTIBLE PREFERRED STOCKS (0.2%)* Shares Value Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 4,499 $357,671 Total convertible preferred stocks (cost $347,904) $357,671 SENIOR LOANS (0.1%)* c Principal amount Value Lear Corp. bank term loan FRN 3.168s, 2013 $69,116 $48,065 Level 3 Communications, Inc. bank term loan FRN 3.155s, 2014 78,000 64,716 MetroPCS Wireless, Inc. bank term loan FRN 3.066s, 2013 30,726 29,186 Polypore, Inc. bank term loan FRN Ser. B, 2.59s, 2014 77,020 70,281 Sun Healthcare Group, Inc. bank term loan FRN 2.1s, 2014 13,004 11,411 Sun Healthcare Group, Inc. bank term loan FRN Ser. B, 3.175s, 2014 45,064 39,543 TW Telecom, Inc. bank term loan FRN Ser. B, 2.32s, 2013 38,465 35,912 Total senior loans (cost $322,077) $299,114 MUNICIPAL BONDS Principal AND NOTES (0.1%)* amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $27,460 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 7.309s, 6/1/34 135,000 90,123 Tobacco Settlement Fin. Auth. of WVA Rev. Bonds, Ser. A, 7.467s, 6/1/47 175,000 117,583 Total municipal bonds and notes (cost $340,205) $235,166 SHORT-TERM INVESTMENTS (20.2%)* Principal amount/shares Value Putnam Money Market Liquidity Fund e 26,296,670 $26,296,670 SSga Prime Money Market Fund i $240,000 240,000 U.S. Treasury Cash Management Bills for an effective yield of 0.47%, maturity date April 1, 2010 462,000 460,349 Victory Receivables Corp. for an effective yield of 0.38%, maturity date July 13, 2009 4,000,000 3,999,493 U.S. Treasury Bills with effective yields ranging from 0.44% to 0.70%, maturity date December 17, 2009 ## 7,810,000 7,784,446 U.S. Treasury Bills with effective yields ranging from zero % to 0.66%, maturity date November 19, 2009 i 2,110,000 2,107,890 U.S. Treasury Bills with effective yields ranging from 0.62% to 0.66%, maturity date November 19, 2009 ## 1,162,000 1,159,155 Total short-term investments (cost $42,049,701) $42,048,003 Total investments (cost $243,192,039) $234,426,287 Key to other fixed-income security abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNA Medium Term Notes Class A TBA To Be Announced Commitments * Percentages indicated are based on net assets of $208,325,523.  Non-income-producing security. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at June 30, 2009. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The 12 Putnam VT The George Putnam Fund of Boston interest rates shown for senior loans are the current interest rates at June 30, 2009. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as a Level 2 or Level 3 for SFAS 157 disclosures based on the securities valuation inputs. i Securities purchased with cash or received, that were pledged to the fund for collateral on certain derivative contracts (Note 1). R Real Estate Investment Trust. At June 30, 2009, liquid assets totaling $14,761,485 have been designated as collateral for open forward commitments and swap contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at June 30, 2009. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at June 30, 2009. CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/09 (Unaudited) Fixed payments Unrealized Swap counterparty / Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** amount date fund per annum (depreciation) Bank of America, N. A. Financial Security Assurance Holdings, Ltd, 6.4%, 12/15/66 Baa1 $45,000 12/20/12 95 bp $(12,504) Meadwestvaco Corp., 6.85%, 4/1/12 22,000 3/20/18 (177 bp) (1,471) Citibank, N. A. Yum! Brands, Inc., 8 7/8%, 4/15/11 115,000 3/20/13 (65 bp) 389 Credit Suisse International General Electric Capital Corp., 5 5/8%, 9/15/17 Aa2 220,000 12/20/13 530 bp 9,540 Liberty Mutual Insurance, 7 7/8%, 10/15/26 255,000 12/20/13 (210 bp) (3,349) Deutsche Bank AG Expedia Inc., 7.456%, 8/15/18 9,000 12/20/13 (310 bp) (257) General Electric Capital Corp., 6%, 6/15/12 Aa2 400,000 9/20/13 109 bp (43,971) Pacific Gas & Electric Co., 4.8%, 3/1/14 A3 5,000 12/20/13 112 bp (62) Goldman Sachs International CVS Caremark Corp., 4 7/8%, 9/15/14 5,000 9/20/11 (50 bp) (2) Southern California Edison Co., 7 5/8%, 1/15/10 A3 5,000 12/20/13 118.1 bp (130) JPMorgan Chase Bank, N. A. Expedia, Inc., 7.456%, 8/15/18 6,000 9/20/13 (300 bp) (188) Merrill Lynch Capital Services, Inc. Pacific Gas & Electric Co., 4.8%, 3/1/14 A3 5,000 12/20/13 113 bp (59) Total $(52,064) * Payments related to the reference debt are made upon a credit default event. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys or Standard & Poors ratings are believed to be the most recent ratings available at June 30, 2009. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. SFAS 157 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly orindirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. Putnam VT The George Putnam Fund of Boston 13 The following is a summary of the inputs used to value the funds net assets as of June 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $3,503,148 $278,349 Common stocks: Basic materials 3,469,532   Capital goods 6,929,533   Communication services 8,585,262   Conglomerates 3,486,922   Consumer cyclicals 7,486,971   Consumer staples 13,519,985   Energy 17,052,258   Financial 23,006,294   Health care 19,817,903   Technology 7,336,480   Transportation 1,343,544   Utilities and power 6,737,966   Total common stocks 118,772,650   Convertible preferred stocks  357,671  Corporate bonds and notes  19,407,110  Investment Companies 2,876,673   Mortgage-backed securities  10,179,741  Municipal bonds and notes  235,166  Senior loans  299,114  U.S. Government and Agency Mortgage Obligations  19,269,233  U.S. Government Agency Obligations  7,635,867  U.S. Treasury Obligations  9,563,562  Short-term investments 26,536,670 15,511,333  Totals by level $148,185,993 $85,961,945 $278,349 Level 1 Level 2 Level 3 Other financial instruments: $ $(52,064) $ Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts. The following is a reconciliation of Level 3 assets as of June 30, 2009: Change in net Balance as of Accrued unrealized Net transfers in December 31, discounts/ Realized appreciation Net and/or out of Balance as of Investments in securities: 2008 premiums gain/(loss) (depreciation) purchases/sales Level 3 June 30, 2009 Asset-backed securities $421,346 $ $(10,753) $(123,944) $(8,300) $ $278,349 Mortgage-backed securities $449,019  (58,678) 194,126 (584,467)   Total $870,365 $ $(69,431) $70,182 $(592,767) $ $278,349 The accompanying notes are an integral part of these financial statements. 14 Putnam VT The George Putnam Fund of Boston Statement of assets and liabilities 6/30/09 (Unaudited) Assets Investment in securities, at value, (Note 1): Unaffiliated issuers (identified cost $216,895,369) $208,129,617 Affiliated issuers (identified cost $26,296,670) (Note 6) 26,296,670 Cash 38,749 Dividends, interest and other receivables 1,117,917 Receivable for shares of the fund sold 66,180 Receivable for investments sold 13,148,702 Receivable for investor servicing fees (Note 2) 291 Unrealized appreciation on swap contracts (Note 1) 9,929 Total assets 248,808,055 Liabilities Payable for investments purchased 22,935,741 Payable for purchases of delayed delivery securities (Notes 1, 6 and 7) 14,115,456 Payable for shares of the fund repurchased 66,385 Payable for compensation of Manager (Note 2) 294,494 Payable for custodian fees (Note 2) 40,438 Payable for Trustee compensation and expenses (Note 2) 83,137 Payable for administrative services (Note 2) 1,450 Payable for distribution fees (Note 2) 23,070 Interest payable (Note 2) 268,568 Unrealized depreciation on swap contracts (Note 1) 61,993 Payable for receivable purchase agreement (Note 2) 138,833 Collateral on certain derivative contracts at value (Note 1) 2,347,890 Other accrued expenses 105,077 Total liabilities 40,482,532 Net assets $208,325,523 Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $354,554,586 Undistributed net investment income (Note 1) 3,462,195 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (141,072,662) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (8,618,596) Total  Representing net assets applicable to capital shares outstanding $208,325,523 Computation of net asset value Class IA Net Assets $95,971,405 Number of shares outstanding 16,051,410 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $5.98 Computation of net asset value Class IB Net Assets $112,354,118 Number of shares outstanding 18,838,231 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $5.96 Statement of operations Six months ended 6/30/09 (Unaudited) Investment income Interest (including interest income of $22,890 from investments in affiliated issuers) (Note 6) $3,118,508 Dividends (net of foreign tax of $13,540) 1,930,781 Total investment income 5,049,289 Expenses Compensation of Manager (Note 2) 649,794 Investor servicing fees (Note 2) 29,499 Custodian fees (Note 2) 38,158 Trustee compensation and expenses (Note 2) 17,371 Administrative services (Note 2) 13,063 Distribution fees  Class IB (Note 2) 133,514 Interest expense 268,568 Other 114,423 Fees waived and reimbursed by Manager (Note 2) (95,906) Total expenses 1,168,484 Expense reduction (Note 2) (10,608) Net expenses 1,157,876 Net investment income 3,891,413 Net realized loss on investments (Notes 1 and 3) (16,089,916) Net realized loss on written options (Notes 1 and 3) (920,004) Net realized loss on swap contracts (Note 1) (8,767,170) Net realized loss on futures contracts (Note 1) (3,310,676) Net realized gain on foreign currency transactions (Note 1) 231 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 331 Net unrealized appreciation of investments, futures, options, swap contracts and TBA sale commitments during the period 43,810,822 Net gain on investments 14,723,618 Net increase in net assets resulting from operations $18,615,031 The accompanying notes are an integral part of these financial statements. Putnam VT The George Putnam Fund of Boston 15 Statement of changes in net assets Putnam VT The George Putnam Fund of Boston Six months ended Year ended 6/30/09* 12/31/08 Decrease in net assets Operations: Net investment income $3,891,413 $13,674,028 Net realized loss on investments and foreign currency transactions (29,087,535) (112,039,378) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 43,811,153 (68,172,243) Net increase (decrease) in net assets resulting from operations 18,615,031 (166,537,593) Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (4,894,288) (9,466,488) Class IB (5,190,033) (9,555,542) Net realized short-term gain on investments Class IA  (4,564,306) Class IB  (4,943,657) From net realized long-term gain on investments Class IA  (11,978,395) Class IB  (12,973,950) Decrease from capital share transactions (Note 4) (15,682,708) (64,010,448) Total decrease in net assets (7,151,998) (284,030,379) Net assets: Beginning of period 215,477,521 499,507,900 End of period (including undistributed net investment income of $3,462,195 and $9,655,103, respectively) $208,325,523 $215,477,521 * Unaudited The accompanying notes are an integral part of these financial statements. 16 Putnam VT The George Putnam Fund of Boston Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a,b Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) c,d Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,c,e Ratio of expenses to average net assets, excluding interest expense (%) b,c,e Ratio of net investment income (loss) to average net assets (%) b Portfolio turnover (%) Putnam VT The George Putnam Fund of Boston (Class IA) 6/30/09  $5.74 .11 .44 .55 (.31)  (.31) $5.98 10.24* $95,971 .51* h .38* h 2.01* 206.38* f 12/31/08 11.05 .33 (4.35) (4.02) (.47) (.82) (1.29) 5.74 (40.57) 103,006 .77 .77 3.85 140.22 f 12/31/07 12.47 .35 (.20) .15 (.38) (1.19) (1.57) 11.05 1.14 243,160 .72 .72 3.03 128.49 f 12/31/06 11.83 .29 1.09 1.38 (.32) (.42) (.74) 12.47 12.23 318,905 .74 .74 2.50 124.55 f 12/31/05 11.61 .28 g .20 .48 (.26)  (.26) 11.83 4.22 382,326 .72 .72 2.44 g 139.50 12/31/04 10.93 .24 .67 .91 (.23)  (.23) 11.61 8.48 444,637 .72 .72 2.15 148.39 Putnam VT The George Putnam Fund of Boston (Class IB) 6/30/09  $5.71 .10 .43 .53 (.28)  (.28) $5.96 9.95* $112,354 .64* h .51* h 1.86* 206.38* f 12/31/08 10.99 .31 (4.33) (4.02) (.44) (.82) (1.26) 5.71 (40.72) 112,471 1.02 1.02 3.59 140.22 f 12/31/07 12.40 .32 (.20) .12 (.34) (1.19) (1.53) 10.99 .95 256,347 .97 .97 2.78 128.49 f 12/31/06 11.76 .26 1.09 1.35 (.29) (.42) (.71) 12.40 12.02 289,374 .99 .99 2.25 124.55 f 12/31/05 11.55 .25 g .19 .44 (.23)  (.23) 11.76 3.91 301,779 .97 .97 2.18 g 139.50 12/31/04 10.88 .21 .67 .88 (.21)  (.21) 11.55 8.21 294,298 .97 .97 1.90 148.39 * Not annualized  Unaudited a Per share net investment income (loss) has been determined on the basis of weighted average number of shares outstanding during the period. b Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/or waivers, the expenses of the following funds class IA and class IB shares reflect a reduction of the following amounts based on the funds average net assets (Notes 2 and 6): Percentage of average net assets 6/30/09 0.05% 12/31/08 0.04 12/31/07 0.02 12/31/06 <0.01 12/31/05 0.01 12/31/04 0.01 c The charges and expenses at the insurance company separate account level are not reflected. d Total return assumes dividend reinvestment. e Includes amounts paid through expense offset arrangements and for certain funds, brokerage/service arrangements (Note 2). f Portfolio turnover excludes dollar roll transactions. g Reflects a non-recurring accrual related to Putnam Managements settlement with the SEC regarding brokerage allocation practices, which amounted to less than $0.01 per share and 0.02% of average net assets for class IA and class IB shares for the year ended December 31, 2005. h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.13% of average net assets as of June 30, 2009 (Note 2). The accompanying notes are an integral part of these financial statements. Putnam VT The George Putnam Fund of Boston 17 Notes to financial statements 6/30/09 (Unaudited) Note 1: Significant accounting policies Putnam VT The George Putnam Fund of Boston (the fund), is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks a balanced investment producing both capital growth and current income by investing primarily in value-oriented stocks of large companies and government, corporate and mortgage-backed bonds. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Subsequent events after the balance sheet date through the date that the financial statements were issued, August7, 2009, have been evaluated in the preparation of the financialstatements. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/ accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under thecontract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. 18 Putnam VT The George Putnam Fund of Boston Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. G) Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. H) Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns, owned or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, interest or exchange rates moving unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipt s or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. I) Interest rate swap contracts The fund may enter into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to manage the funds exposure to interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk , is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. J) Credit default contracts The fund may enter into credit default contracts to provide a measure of protection against risk of loss following a default, or other credit event in respect of issuers within an underlying index or a single issuer, or to gain credit exposure to an underlying index or issuer. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain orloss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. Outstanding contracts at period end are indicative of the volume of activity during the period. K) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio; collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other Putnam VT The George Putnam Fund of Boston 19 securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each coun-terparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At June 30, 2009, the fund had net unrealized losses of $58,644 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $1,817,660. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a speci-fied future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale, on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of FASB Interpretation No. 48, Accounting for Uncertainties in Income Taxes (FIN 48). FIN 48 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service and state departments of revenue. At December 31, 2008, the fund had a capital loss carryover of $107,586,636 available to the extent allowed by the Code to offset future net capital gain, if any. This capital loss carryover will expire on December 31, 2016. The aggregate identified cost on a tax basis is $249,679,211, resulting in gross unrealized appreciation and depreciation of $10,594,140 and $25,847,064, respectively, or net unrealized depreciation of $15,252,924. P) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Q) Expenses of the trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. R) Beneficial interest At June 30, 2009, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 59.2% of the fund is owned by accounts of one group of insurance companies. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee is based on the following annual rates: 0.65% of first $500 million of average net assets, 0.55% of the next $500 million, 0.50% of the next $500 million, 0.45% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.39% of the next $5 billion, and 0.38% thereafter. Putnam Management has agreed to waive fees and reimburse expenses of the fund through July 31, 2009 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses for the funds Lipper peer group of funds underlying variable insurance products that have the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage/service arrangements that may reduce fund expenses. For the period ended June 30, 2009, Putnam Management waived $95,906 of specific distribution fees from the fund. Putnam Management has also contractually agreed from August 1, 2009 through July 31, 2010, to limit the funds expenses (not including brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plan) to an annual rate of 0.20% of the funds average net assets. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. 20 Putnam VT The George Putnam Fund of Boston On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into an Agreement with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $538,710 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable will be offset against the funds net payable to LBSF and is included in the Statement of assets and liabilities in Payable for investments purchased. Future payments under the Agreement are valued at fair value following procedures approved by the Trustees and are included in the Statement of assets and liabilities. All remaining payments under the Agreement will be recorded as realized gain or loss. The funds net payable to LBSF was calculated in accordance with the funds master contract with LBSF. The fund has accrued interest on the net payable, which is included in the Statement of operations in Interest expense. Putnam Management currently is in discussions with LBSF regarding resolution of amounts payable to LBSF. Amounts recorded are estimates and final payments may differ from these estimates. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.03% of the funds average net assets. The amounts incurred for investor servicing agent functions provided by affiliates of Putnam Management during the six months ended June 30, 2009 are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Fiduciary Trust Company (PFTC) and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the six months ended June 30, 2009, the funds expenses were reduced by $960 under the expense offset arrangements and by $9,648 under the brokerage/ servicearrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $359, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees receive additional fees for attendance at certain committee meetings and industry seminars and for certain compliance-related matters. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the funds class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the funds class IB shares. Note 3: Purchases and sales of securities During the six months ended June 30, 2009, cost of purchases and proceeds from sales of investment securities other than U.S. government securities and short-term investments aggregated $371,648,798 and $412,472,369, respectively. Purchases and sales of U.S. government securities aggregated $9,604,870 and no monies, respectively. Written option transactions during the six months ended June 30, 2009 are summarized as follows: Contract Premiums amounts received Written options outstanding at beginning of period $71,788,000 $3,404,934 Options opened   Options exercised   Options expired   Options closed (71,688,000) (3,404,934) Written options outstanding at end of period $ $ Note 4: Capital shares At June 30, 2009, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/09 Year ended 12/31/08 Six months ended 6/30/09 Year ended 12/31/08 Shares Amount Shares Amount Shares Amount Shares Amount Putnam VT The George Putnam Fund of Boston Shares sold 31,824 $181,820 214,754 $1,826,062 140,181 $805,006 606,658 $5,456,680 Shares issued in connection with reinvestment of distributions 930,473 4,894,288 2,899,575 26,009,189 988,578 5,190,033 3,073,059 27,473,149 Subtotal 962,297 5,076,108 3,114,329 27,835,251 1,128,759 5,995,039 3,679,717 32,929,829 Shares repurchased (2,841,434) (15,800,695) (7,182,056) (62,054,299) (1,979,816) (10,953,160) (7,319,654) (62,721,229) Net decrease (1,879,137) $(10,724,587) (4,067,727) $(34,219,048) (851,057) $(4,958,121) (3,639,937) $(29,791,400) Putnam VT The George Putnam Fund of Boston 21 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of June 30, 2009: Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under Statement of assets and Statement of assets and Statement 133 liabilities location Market value liabilities location Market value Credit contracts Receivables $9,929 Payables $61,993 Total $9,929 $61,993 The following is a summary of realized gains or losses of derivative instruments on the Statement of operations for the six months ended June 30, 2009 (see Note 1): Amount of Realized Gain or (Loss) on Derivatives Recognized in Income Forward currency Derivatives not accounted for as hedging instruments under Statement 133 Options Futures contracts Swaps Total Credit contracts $ $ $ $(3,993,665) $(3,993,665) Foreign exchange contracts   628  628 Interest rate contracts 740,276 (3,318,759)  (4,758,388) (7,336,871) Total $740,276 $(3,318,759) $628 $(8,752,053) $(11,329,908) The following is a summary of unrealized gains or losses of derivative instruments on the Statement of operations for the six months ended June 30, 2009 (see Note 1): Change in Unrealized Appreciation or (Depreciation) on Derivatives Recognized in Income Forward currency Derivatives not accounted for as hedging instruments under Statement 133 Options Futures contracts Swaps Total Credit contracts $ $ $ $2,277,705 $2,277,705 Foreign exchange contracts   (25)  (25) Interest rate contracts (378,131) 2,083,036  14,966,978 16,671,883 Total $(378,131) $2,083,036 $(25) $17,244,683 $18,949,563 Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $22,890 for the period ended June 30, 2009. During the period ended June 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $75,266,159 and $48,969,489, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of thesematters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 10: Other At their July 2009 meeting, the Board of Trustees approved a new management contract for the fund, which will be submitted to shareholders for approval at a meeting expected to be held in the fourth quarter of 2009. Under the proposed management contract, management fee breakpoints would be determined by reference to the assets of all of the open-end Putnam Funds, rather than only the assets of the fund. 22 Putnam VT The George Putnam Fund of Boston Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of the funds in Putnam Variable Trust and, as required by law, determines annually for each fund whether to approve the continuance of the management contract with Putnam Investment Management (Putnam Management), and with respect to certain funds in Putnam Variable Trust, the sub-management contract between Putnam Management and its affiliate, Putnam Investments Limited (PIL), and the sub-advisory contract among Putnam Management, PIL and another affiliate, Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2009, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 12, 2009 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of the funds management contract  and with respect to certain funds in Putnam Variable Trust, the sub-management and sub-advisory contracts  effective July 1, 2009. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL and PAC as separate entities, except as otherwise indicated below, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the followingconclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That such fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current assetlevels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers pending other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for the funds in Putnam Variable Trust and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Consideration of strategic pricing proposal The Trustees considered that the Contract Committee had been engaged in a detailed review of Putnam Managements strategic pricing proposal that was first presented to the Committee at its May 2009 meeting. The proposal included proposed changes to the basic structure of the management fees in place for all open-end funds (except the Putnam RetirementReady ® Funds and Putnam Money Market Liquidity Fund), including implementation of a breakpoint structure based on the aggregate net assets of all such funds in lieu of the individual breakpoint structures in place for each fund, as well as implementation of performance fees for certain funds. In addition, the proposal recommended substituting separate expense limitations on investor servicing fees and on other expenses as a group in lieu of the total expense limitations in place for many funds. While the Contract Committee noted the likelihood that the Trustees and Putnam Management would reach agreement on the strategic pricing matters in later months, the terms of the management contracts required that the Trustees approve the continuance of the contracts in order to prevent their expiration at June 30, 2009. The Contract Committees recommendations in June reflect its conclusion that the terms of the contractual arrangements for each fund continued to be appropriate for the upcoming term, absent any possible agreement with respect to the matters addressed in Putnam Managements proposal. The Trustees were mindful of the significant changes that had occurred at Putnam Management in the past two years, including a change of ownership, the installation of a new senior management team at Putnam Management, the substantial decline in assets under management resulting from extraordinary market forces as well as continued net redemptions in many funds, the introduction of new fund products representing novel investment strategies and the introduction of performance fees for certain new funds. The Trustees were also mindful that many other leading firms in the industry had also been experiencing significant challenges due to the changing financial and competitive environment. For these reasons, even though the Trustees believed that the current contractual arrangements in place between the funds and Putnam Management and its affiliates have served shareholders well and continued to be appropriate for the near term, the Trustees believed that it was an appropriate time to reconsider the current structure of the funds contractual arrangements with Putnam Management with a view to possible changes that might better serve the interests of shareholders in this new environment. The Trustees concluded their review of Putnam Managements strategic pricing proposal in July 2009, and their considerations regarding the proposal are discussed below under the heading Subsequent approval of strategic pricing proposal. With the exception of the discussion under this heading, the following discussion generally addresses only the Trustees reasons for recommending the continuance of the current contractual arrangements as, at the time the Trustees determined to make this recommendation, the Trustees Putnam VT The George Putnam Fund of Boston 23 had not yet reached any conclusions with respect to the strategic pricing proposal. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. The general fee structure has been carefully developed over the years and re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees noted that shareholders of all funds voted by overwhelming majorities in 2007 to approve new management contracts containing identical fee schedules. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of the funds in Putnam Variable Trust at that time but, as indicated above, based on their detailed review of the current fee structure, were prepared to consider possible changes to these arrangements that might better serve the interests of shareholders in the future. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the following percentiles in management fees and total expenses (less any applicable 12b-1 fees and excluding charges and expenses at the insurance company separate account level) as of December 31, 2008 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). Actual management Total fee (percentile expenses rank) (percentile rank) Putnam VT The George Putnam Fund of Boston 58th 46th The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees expressed their intention to monitor the funds percentile rankings in management fees and in total expenses to ensure that fees and expenses of the funds continue to meet evolving competitivestandards. The Trustees noted that the expense ratio increases described above were being controlled by expense limitations initially implemented in January 2004. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception and, while the Contract Committee was reviewing proposed alternative expense limitation arrangements as noted above, the Trustees received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2010, or such earlier time as the Trustees and Putnam Management reach agreement on alternativearrangements. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2009, or until such earlier time as the Trustees and Putnam Management reach agreement on alternative expense limitation arrangements, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation was not applied to your fund because it had a below-average expense ratio relative to its custom peer group.  Economies of scale. The funds in Putnam Variable Trust currently have the benefit of breakpoints in their management fees that provide shareholders with significant economies of scale, which means that the effective management fee rate of a fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, as a fund shrinks in size as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedules in effect for the funds in Putnam Variable Trust represented an appropriate sharing of economies of scale at that time but, as noted above, were in the process of reviewing a proposal to eliminate individual fund breakpoints for all of the open-end funds (except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund) in favor of a breakpoint structure based on the aggregate net assets of all such funds. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under Putnam Variable Trusts management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund 24 Putnam VT The George Putnam Fund of Boston portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Trustees noted the disappointing investment performance of many of the funds for periods ended March 31, 2009. They discussed with senior management of Putnam Management the factors contributing to such underperformance and the actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including Putnam Managements continuing efforts to strengthen the equity research function, recent changes in portfolio managers including increased accountability of individual managers rather than teams, recent changes in Putnam Managements approach to incentive compensation, including emphasis on top quartile performance over a rolling three-year period, and the recent arrival of a new chief investment officer. The Trustees also recognized the substantial improvement in performance of many funds since the implementation of those changes. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that the funds class IA share cumulative total return performance at net asset value was in particular percentiles of its Lipper Inc. peer group for the one-year, three-year and five-year periods ended March 31, 2009. This information is shown in the following table. (Results do not reflect charges and expenses at the insurance company separate account level.) Where applicable, the table also shows the number of funds in the peer group for the respective periods; this number is indicated in parentheses following the percentile. Note that the first percentile denotes the best-performing funds and the 100th percentile denotes the worst-performing funds. Past performance is not a guarantee of future returns. One-year Three-year Five-year period period period percentile percentile percentile (# of funds (# of funds (# of funds IA Share as of 3/31/09 in category) in category) in category) Putnam VT The George Putnam Fund of Boston 95th (195) 95th (164) 94th (94) Lipper VP (Underlying Funds)  Balanced Funds The Trustees noted the disappointing performance for certain of the funds in Putnam Variable Trust, as well as certain circumstances that may have contributed to that performance and the actions taken by Putnam Management to address these funds performance, as detailed below. The Trustees also considered the four broad initiatives that Putnam Management has implemented to improve its investment approach, to reduce the likelihood of fourth quartile results, and to deliver on its long-term investment goals. Specifically, Putnam Management has: 1. Increased accountability and reduced complexity in the portfolio management process for the Putnam equity funds by replacing a team management structure with a decision-making process that vests full authority and responsibility with individual portfoliomanagers; 2. Clarified Putnam Managements investment process by affirming a fundamental-driven approach to investing, with quantitative analysis providing additional input for investment decisions; 3. Strengthened Putnam Managements large-cap equity research capability by adding multiple new investment personnel to the team and by bringing U.S. and international research under common leadership; and 4. Realigned compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. The Trustees noted the disappointing performance for your fund for the one-year, three-year and five-year periods ended March 31, 2009. In this regard, in addition to initiatives 1 through 4 described above, the Trustees considered that in November 2008, a new portfolio manager was added to the funds management team. The Trustees also noted the funds improved year-to-date performance as of March 31, 2009. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with Putnam Variable Trust. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policy commencing in 2009, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continue to be allocated to the payment of fund expenses, although the amount allocated for this purpose has declined in recent years. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio tradingprocess. Putnam VT The George Putnam Fund of Boston 25 The Trustees annual review of Putnam Variable Trusts management contract also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Investor Services, Inc., each of which provides benefits to affiliates of PutnamManagement. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients reflect to a substantial degree historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to institutional clients of the firm, but did not rely on such comparisons to any significant extent in concluding that the management fees paid by the funds in Putnam Variable Trust are reasonable. Subsequent approval of strategic pricing proposal As mentioned above, at a series of meetings beginning in May 2009 and ending on July 10, 2009, the Contract Committee and the Trustees engaged in a detailed review of Putnam Managements strategic pricing proposal. Following this review, the Trustees of each fund, including all of the Independent Trustees, voted unanimously on July10, 2009 to approve proposed management contracts reflecting the proposal, as modified based on discussions between the Independent Trustees and Putnam Management, for each fund. In considering the proposed contracts, the Independent Trustees focused largely on the specific proposed changes described below relating to management fees. They also took into account the factors that they considered in connection with their most recent annual approval on June 12, 2009 of the continuance of the funds current management contracts and the extensive materials that they had reviewed in connection with that approval process, as described above. The proposed management contracts are subject to shareholder approval. The Trustees have called a shareholder meeting for each of the funds for November 19, 2009 and have recommended unanimously that shareholders approve the proposed contracts.  Considerations relating to Fund Family fee rate calculations. The Independent Trustees considered that the proposed management contracts would change the manner in which fund shareholders share in potential economies of scale associated with the management of the funds. Under the current management contracts, shareholders of a fund benefit from increased fund size through reductions in the effective management fee paid to Putnam Management once the funds net assets exceed the first breakpoint in the funds fee schedule ($500 million for most funds). Conversely, in the case of funds with net assets above the level of the first breakpoint, the effective management fee increases as the funds average net assets decline below a breakpoint. These breakpoints are measured solely by the net assets of each individual fund and are not affected by possible growth (or decline) of net assets of other funds in the Fund Family. (Fund Family for purposes of this discussion refers to all open-end mutual funds sponsored by Putnam Management, except for the Putnam RetirementReady® Funds and Putnam Money Market Liquidity Fund.) Under the proposed management contracts, potential economies of scale would be shared ratably among shareholders of all funds, regardless of their size. The management fees paid by a fund (and indirectly by shareholders) would no longer be affected by the growth (or decline) of assets of the particular fund, but rather would be affected solely by the growth (or decline) of the aggregate net assets of all funds in the Fund Family, regardless of whether the net assets of the particular fund are growing or declining. The table below shows the proposed effective management fee rate for your fund, based on June 30, 2009 net assets of the Fund Family ($52.3 billion). This table also shows the effective management fee rate payable by your fund under its current management contract, based on the net assets of the fund as of June 30, 2009. Finally, this table shows the difference in the effective management fees, based on net assets as of June 30, 2009, between the proposed management contract and the current contract. Proposed Current Effective Effective Contractual Contractual Name of Fund Rate Rate Difference Putnam VT The George Putnam Fund of Boston 0.542% 0.650% (0.108%) As shown in the foregoing table, based on June 30, 2009 net asset levels, the proposed management contract would provide for payment of a management fee rate that is lower for your fund than the management fee rate payable under the current management contract. For a small number of funds (although not your fund), the management fee rate would be slightly higher under the proposed contract at these asset levels, but by only immaterial amounts. In the aggregate, the financial impact on Putnam Management of implementing this proposed change for all funds at June 30, 2009 net asset levels is a reduction in annual management fee revenue of approximately $24.0 million. (Putnam Management has already incurred a significant portion of this revenue reduction through the waiver of a portion of its current management fees for certain funds pending shareholder consideration of the proposed management contracts. Putnam is not obliged to continue such waivers beyond July 31, 2010 in the event that the proposed contracts are not approved by shareholders.) The Independent Trustees carefully considered the implications of this proposed change under a variety of economic circumstances. They considered the fact that at current asset levels the management fees paid by the funds under the proposed contract would be lower for almost all funds, and would not be materially higher for any fund. They considered the possibility that under some circumstances, the current management contract could result in a lower fee for a particular fund than the proposed management contract. Such circumstances might occur, for example, if the aggregate net assets of the Fund Family remain largely unchanged and the net assets of an individual fund grew substantially, or if the net assets of an individual fund remain largely unchanged and the aggregate net assets of the Fund Family declined substantially. 26 Putnam VT The George Putnam Fund of Boston The Independent Trustees noted that future changes in the net assets of individual funds are inherently unpredictable and that experience has shown that funds often grow in size and decline in size over time depending on market conditions and the changing popularity of particular investment styles and asset classes. They noted that, while the aggregate net assets of the Fund Family have changed substantially over time, basing a management fee on the aggregate level of assets of the Fund Family would likely reduce fluctuations in costs paid by individual funds and lead to greater stability and predictability of fund operating costs over time. The Independent Trustees considered that the proposed management contract would likely be advantageous for newly organized funds that have yet to attract significant assets and for funds in specialty asset classes that are unlikely to grow to a significant size. In each case, such funds would participate in the benefits of scale made possible by the aggregate size of the Fund Family to an extent that would not be possible based solely on their individual size. The Independent Trustees also considered that for funds that have achieved or are likely to achieve considerable scale on their own, the proposed management contract could result in sharing of economies which might lead to slightly higher costs under some circumstances, but they noted that any such increases are immaterial at current asset levels and that over time such funds are likely to realize offsetting benefits from their opportunity to participate, both through the exchange privilege and through the Fund Family breakpoint fee structure, in the improved growth prospects of a diversified Fund Family able to offer competitively priced products. The Independent Trustees noted that the implementation of the proposed management contracts would result in a reduction in aggregate fee revenues for Putnam Management at current asset levels. They also noted that applying various projections of growth equally to the aggregate net assets of the Fund Family and to the net assets of individual funds also showed revenue reductions for Putnam Management. They recognized, however, the possibility that under some scenarios Putnam Management might realize greater future revenues, with respect to certain funds, under the proposed contracts than under the current contracts, but considered such circumstances to be both less likely and inherently unpredictable. The Independent Trustees considered the extent to which Putnam Management may realize economies of scale in connection with the management of the funds. In this regard, they considered the possibility that such economies of scale as may exist in the management of mutual funds may be associated more closely with the size of the aggregate assets of the mutual fund complex than with the size of any individual fund. In this regard the Independent Trustees considered the financial information provided to them by Putnam Management over a period of many years regarding the allocation of costs involved in calculating the profitability of its mutual fund business as a whole and the profitability of individual funds. The Independent Trustees noted that the methodologies for such cost allocations had been reviewed on a number of occasions in the past by independent financial consultants engaged by the Independent Trustees. The Independent Trustees noted that these methodologies support Putnam Managements assertion that many of its operating costs and any associated economies of scale are related more to the aggregate net assets under management in various sectors of its business than to the size of individual funds. They noted that on a number of occasions in the past the Independent Trustees had separately considered the possibility of calculating management fees in whole or in part based on aggregate net assets of the Putnam funds. The Independent Trustees considered the fact that the proposed contracts would result in a sharing among the affected funds of economies of scale that for the most part are now enjoyed by the larger funds, without materially increasing the current costs of any of the larger funds. They concluded that this sharing of economies among funds was appropriate in light of the diverse investment opportunities available to shareholders of all funds through the existence of the exchange privilege. They also considered that the proposed change in management fee structure would allow Putnam Management to introduce new investment products at more attractive pricing levels than may be currently be the case. After considering all of the foregoing, the Independent Trustees concluded that the proposed calculation of management fees based on the aggregate net assets of the Fund Family represented a fair and reasonable means of sharing possible economies of scale among the shareholders of all funds.  Considerations relating to addition of fee rate adjustments based on investment performance for certain funds. The Independent Trustees considered that Putnams proposal to add fee rate adjustments based on investment performance to the management contracts of certain funds reflected a desire by Putnam Management to align its fee revenues more closely with investment performance in the case of certain funds. They noted that Putnam Management already has a significant financial interest in achieving good performance results for the funds it manages. Putnam Managements fees are based on the assets under its management (whether calculated on an individual fund or complex-wide basis). Good performance results in higher asset levels and therefore higher revenues to Putnam Management. Moreover, good performance also tends to attract additional investors to particular funds or the complex generally, also resulting in higher revenues. Nevertheless, the Independent Trustees concluded that adjusting management fees based on performance for certain selected funds could provide additional benefits to shareholders. The Independent Trustees noted that Putnam Management proposed the addition of performance adjustments only for certain of the funds and considered whether similar adjustments might be appropriate for other funds. (Putnam Management did not propose the addition of performance adjustments for any of the funds in Putnam Variable Trust.) In this regard, they considered Putnam Managements belief that the addition of performance adjustments would be most appropriate for shareholders of U.S. growth funds, international equity funds and Putnam Global Equity Fund. They also considered Putnam Managements view that it would continue to monitor whether performance fees would be appropriate for other funds. Accordingly, the Independent Trustees concluded that it would be desirable to gain further experience with the operation of performance adjustments for certain funds and the markets receptivity to such fee structures before giving further consideration to whether similar performance adjustments would be appropriate for other funds as well.  Considerations relating to standardization of payment terms . The proposed management contracts for all funds provide that management fees will be computed and paid monthly within 15 days after the end of each month. The current contracts of the funds contain quarterly computation and payment terms in some cases. These differences largely reflect practices in place at earlier times when Putnam VT The George Putnam Fund of Boston 27 many of the funds were first organized. Under the proposed contract, certain funds would make payments to Putnam Management earlier than they do under their current contract. This would reduce a funds opportunity to earn income on accrued but unpaid management fees by a small amount, but would not have a material effect on a funds operating costs. The Independent Trustees considered the fact that standardizing the payment terms for all funds would involve an acceleration in the timing of payments to Putnam Management for some funds and a corresponding loss of a potential opportunity for such funds to earn income on accrued but unpaid management fees. The Independent Trustees did not view this change as having a material impact on shareholders of any fund. In this regard, the Independent Trustees noted that the proposed contracts conform to the payment terms included in management contracts for all Putnam funds organized in recent years and that standardizing payment terms across all funds would reduce administrative burdens for both the funds and PutnamManagement.  Considerations relating to comparisons with management fees and total expenses of competitive funds. As part of their evaluation of the proposed management contracts, the Independent Trustees also reviewed the general approach taken by Putnam Management and the Independent Trustees in recent years in imposing appropriate limits on total fund expenses. As part of the annual contract review process in recent years, Putnam Management agreed to waive fees as needed to limit total fund expenses to a maximum level equal to the average total expenses of comparable competitive funds in the mutual fund industry. In connection with its proposal to implement new management contracts, Putnam Management also proposed, and the Independent Trustees approved, certain changes in this approach that shift the focus from controlling total expenses to imposing separate limits on certain categories of expenses, as required. As a general matter, Putnam Management and the Independent Trustees concluded that management fees for the Putnam funds are competitive with the fees charged by comparable funds in the industry. Nevertheless, the Independent Trustees considered specific management fee waivers proposed to be implemented as of August 1, 2009 by Putnam Management with respect to the current management fees of certain funds, as well as projected reductions in management fees for almost all funds that would result under the proposed contracts. Putnam Management and the Independent Trustees also agreed to impose separate expense limitations of 37.5 basis points on the general category of shareholder servicing expenses and 20 basis points on the general category of other ordinary operating expenses. These new expense limitations, as well as the fee waivers, were implemented for all funds effective as of August1, 2009, replacing the expense limitation referred to above. These changes resulted in lower total expenses for many funds, but in the case of some funds total expenses increased after application of the new waivers and expense limitations (as compared with the results obtained using the expense limitation method previously in place). In this regard, the Independent Trustees considered the likelihood that total expenses for most of these funds would have increased in any event in the normal course under the previous expense limitation arrangement, as the reported total expense levels of many competitive funds increased in response to the major decline in asset values that began in September 2008. These new waivers and expense limitations will continue in effect until at least July 31, 2010 and will be re-evaluated by the Independent Trustees as part of the annual contract review process prior to their scheduled expiration. However, the management fee waivers referred to above would largely become permanent reductions in fees as a result of the implementation of the proposed management contracts. Under these new expense limitation arrangements effective August 1, 2009, your fund is subject to an expense limitation of 20 basis points on the general category of other ordinary operating expenses. (The expense limitation of 37.5 basis points on shareholder servicing fees does not affect the current shareholder servicing fees for the Putnam Variable Trust funds, which remain fixed at 3 basis points.) 28 Putnam VT The George Putnam Fund of Boston Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2009, are available in the Individual Investors section of www.putnam.com and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs public reference room in Wash-ington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the public reference room. Putnam VT The George Putnam Fund of Boston 29 This page intentionally left blank. 30 Putnam VT The George Putnam Fund of Boston This page intentionally left blank. Putnam VT The George Putnam Fund of Boston 31 Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. John A. Hill, Chairman One Post Office Square Mailing address: Jameson A. Baxter, Vice Chairman Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Myra R. Drucker 5759 St Jamess Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Richard B. Worley This report has been prepared for the shareholders of Putnam Variable Trust. 257913 8/09 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: August 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Charles E. Porter Charles E. Porter Principal Executive Officer Date: August 28, 2009 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: August 28, 2009
